1                                                                   JS-6
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
     JOHN WIKER, an individual,          Case No. CV 20-6599-DMG (KSx)
11
                   Plaintiff,            ORDER RE DISMISSAL OF
12                                       ACTION WITH PREJUDICE [16]
13   v.
14   VOLKSWAGEN GROUP OF
     AMERICA, INC., a corporation; and
15   DOES 1-50, Inclusive,
16                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
1          In consideration of the Parties’ Joint Stipulation Dismissing Entire Action with
2    Prejudice Pursuant to Federal Rule of Civil Procedure 41(a), and good cause appearing,
3          IT IS HEREBY ORDERED that the above-captioned action is DISMISSED IN
4    ITS ENTIRETY WITH PREJUDICE. Each party shall bear his/its own attorney’s fees
5    and costs. All scheduled dates and deadlines are VACATED.
6    IT IS SO ORDERED.
7
8    DATED: June 15, 2021

9                                                 DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2.
